DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Amendments to the claims were filed on 2/8/2022.
Claims 1 and 3-17 are pending.
Claims 1 and 4 are independent.
Claims 1, 3-4, 6-9, 11, and 12 are currently amended.
Claims 5 and 10 are original.
Claims 13-17 are new.



Response to Arguments
35 U.S.C. 103
Applicant’s arguments regarding prior rejections under 35 U.S.C. 103 have been considered but are moot in view of the new grounds of rejection necessitated by the current amendment.

Claim Objections
Claim 9 is objected to because of the following informalities:
the claim recites “reciving” instead of “receiving”
Appropriate correction is required.


Examiner Comments
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  

Contingent Limitations
Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
The following limitations are contingent: 
Claim 1:
A) when receiving a credit-issuance request that contains the first user identifier and a value K  …
after Step A) … (the condition of Step A is not satisfied)
C) when receiving, from the first user-end device, a postponement request…
D) after Step C) … (the condition of Step C is not satisfied) 
E) after receiving the balance information …
F) when it is determined that the number of those of the time credits in the first user account is not less than the value X …
G) after step F) … (the condition of Step F is not satisfied)
H) after receiving a payment notification corresponding to the electronic bill …
Claim 4:
 A) when receiving a credit-issuance request that contains the first user identifier and a value K …
B) after step A) … (the condition of Step A is not satisfied)
C) when receiving, from the user-end device, a postponement request that contains the first user identifier and a value X …
D) after step C) … (the condition of Step C is not satisfied)
E) after receiving the balance information from the blockchain system …
F) when it is determined that the number of those of the time credits in the first user account is not less than the value X …
G) after step F)  … (the condition of Step F is not satisfied)
H) when it is determined that the number of those of the time credits in the first user account is not less than the value X …
I) after step H) … (the condition of Step H is not satisfied)
J) when a payment notification corresponding to the electronic bill is received by the application server …
Claim 6:
wherein step I) includes … (the condition of Step H is not satisfied)
Claim 7:
K) when no payment notification corresponding to the electronic bill is received by the application server during the valid time period …
Claim 8:
wherein step B) includes … (the condition of Step A is not satisfied)
Claim 9:
I) when receiving, from the first user-end device, an exchange request that contains a value Y, a currency type C1 and the first user identifier …
J) after step I … (the condition of Step I is not satisfied)
K) after receiving the balance information form the blockchain system …
L) when it is determined that the number of those of the time credits in the first user account is not less than the value Y …
Claim 11:
I) when receiving, from the first user-end device, a trade request that contains a value M …
after step I) … (the condition of Step I is not satisfied)
K) after receiving the balance information from the blockchain system …
L) when it is determined that the number of those of the time credits in the first user account is not less than the value M …
M) after step L) (the condition of Step L is not satisfied)
Claim 12:
wherein step M) includes … (the condition of Step L is not satisfied)
Claim 13:
wherein step B) includes … (the condition of Step A is not satisfied)
Claim 14:
I) when receiving, from the first user-end device, an exchange request that contains a value Y, a currency type C1 and the first user identifier …
J) after step I) … (the condition of step I is not satisfied)
K) after receiving the balance information from the blockchain system …
L) when it is determined that the number of those of the time credits in the first user account is not less than the value Y …
Claim 16:
I) when receiving, from the first user-end device, a trade request that contains a value M …
J) after step I) … (the condition of Step I is not satisfied)
K) after receiving the balance information from the blockchain system …
L) when it is determined that the number of those of the time credits in the first user account is not less than the value M …
M) after step L) … (the condition of Step L is not satisfied)
Claim 17:
wherein step M) includes … (the condition of Step L is not satisfied)

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations:
Claim 1:
sending the credit-issuance instruction … in order for the blockchain system to…
sending the inquiry request … in order for the blockchain system to…
sending a postponement instruction … in order for the blockchain system to generate…
Claim 4:
sending the credit-issuance instruction … in order for the blockchain system to…
sending the transfer instruction … in order for the blockchain system to…
sending a confirmed instruction … in order for the blockchain system to…
Claim 6:
sending the transfer instruction … in order for the blockchain system to…
Claim 7:
sending a postponement-cancellation instruction… in order for the blockchain system to…
Claim 8:
sending the credit-issuance instruction… in order for the blockchain system to…
Claim 9:
sending the inquiry request … in order for the blockchain system to…
sending the exchange instruction … in order for the blockchain system to…
sending a confirmed exchange instruction… in order for the blockchain system to…
Claim 11:
sending the inquiry request … in order for the blockchain system to…
sending the trade instruction … in order for the blockchain system to…
Claim 12:
sending the trade instruction… in order for the blockchain system to…
Claim 13:
sending the credit-issuance instruction… in order for the blockchain system to…
Claim 14:
sending the inquiry request… in order for the blockchain system to…
sending the exchange instruction… in order for the blockchain system to…
sending a confirmed exchange instruction… in order for the blockchain system to…
Claim 16:
sending the inquiry request… in order for the blockchain system to…
sending the trade instruction… in order for the blockchain system to…
Claim 17:
sending the trade instruction… in order for the blockchain system to…



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1 is directed to a “method”.
Claim 1 is directed to the abstract idea of managing a time-based currency, which is grouped under “certain methods of organizing human activity…fundamental economic practice” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II). Claim 1 recites:
1. (Currently Amended) A method for managing a time-based currency to be implemented by an application server in communication with a first user-end device that is accessible by a first user and a blockchain system that is in association with a blockchain, the application server storing plural user identifiers that correspond respectively to plural users including the first user, and plural user accounts that are associated with the blockchain system and that correspond respectively to the user identifiers, the plural user identifiers including at least a first user identifier corresponding to the first user, the plural user accounts including at least a first user account that is associated with the first user identifier, the method comprising steps of: 
A) when receiving a credit-issuance request that contains the first user identifier and a value K, generating a credit-issuance instruction that contains the value K and the first user account based on the credit- issuance request;
B) after step A), sending the credit-issuance instruction to the blockchain system, in order for the blockchain system to generate, in response to receiving the credit-issuance instruction, a first transaction record in the blockchain, the first transaction record indicating that K number of time credits have been added to the first user account, the K number of time credits added to the first user account having a base time point that is related to an expiration time point of the K number of time credits and that is further related to a time point when the first transaction record is generated;-2- 116601731.1Appin No. 16/699,275 Amdt date February 8, 2022 Reply to Office action of September 8, 2021
C) when receiving, from the first user-end device, a postponement request that contains the first user identifier and a value X, generating an inquiry request that contains the first user account based on the postponement request; 
D) after step C), sending the inquiry request to the blockchain system, in order for the blockchain system to generate, in response to receiving the inquiry request, balance information based on all transaction records in the blockchain that are associated with the first user account and to send the balance information to the application server, the balance information including a base time point of each time credit in the first user account, the base time point of each time credit being related to an expiration time point of the time credit; 
E) after receiving the balance information from the blockchain system, determining, based on the balance information, whether a number of those of the time credits in the first user account, the expiration time point of each of which is not before a current time point, is not less than the value X; 
F) when it is determined that the number of those of the time credits in the first user account is not less than the value X, generating an electronic bill that corresponds to the first user identifier and that contains an identification code related to payment of the electronic bill;
G) after step F), sending the electronic bill to the first user-end device; and 
H) after receiving a payment notification corresponding to the electronic bill, sending a postponement instruction containing the first user account, the value X, and a postponed time point to the blockchain system, in order for the blockchain system to generate, in response to receiving the postponement instruction, a second transaction record and a third transaction record in the blockchain, the second transaction record indicating that X number of time credits have been removed from the first user account,-3- 116601731.1Appin No. 16/699,275 Amdt date February 8, 2022 Reply to Office action of September 8, 2021the third transaction record indicating that X number of time credits having a base time point equal to the postponed time point contained in the postponement instruction have been added to the first user account, the postponed time point being later than the base time points of the X number of time credits that have been removed from the first user account as indicated in the second transaction record.

The limitations delineated in bold describe managing a time-based currency.  Accordingly, the claim recites an abstract idea (Step 2A Prong One: Yes).
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two, the additional elements of the claim, including “to be implemented by an application server in communication with a first user-end device that is accessible by a first user and a blockchain system that is in association with a blockchain” (preamble), represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. 
The limitations recited in steps A-H are contingent and accorded limited patentable weight as described in the Examiner’s Comments section above, and thus, the additional elements recited in those steps also carry limited weight.
Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of managing a time-based currency.
Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception (Step 2A Prong Two: No).
When analyzed under Step 2B (see MPEP 2106.05), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of managing a time-based currency using computer technology (e.g. application server in communication with a first user-end device and a blockchain system). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 1 is not patent eligible.
Independent claim 4 recites substantially similar limitations to representative claim 1 and is rejected accordingly.  Dependent claims 3 and 5-17 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 3-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 109255585 A).

Regarding claim 1, Wang discloses a method for managing a time-based currency to be implemented by an application server in communication with a first user-end device that is accessible by a first user and a blockchain system that is in association with a blockchain, the application server storing plural user identifiers that correspond respectively to plural users including the first user, and plural user accounts that are associated with the blockchain system and that correspond respectively to the user identifiers, the plural user identifiers including at least a first user identifier corresponding to the first user, the plural user accounts including at least a first user account that is associated with the first user identifier (see para. 0009, 0014-0016, 0020).
Steps A-H are contingent upon conditions which are not satisfied. Thus, the claim is anticipated by Wang.
Regarding claim 3, Step F is contingent upon a condition which is not satisfied.  Thus, the claim, including the limitation “wherein the identification code contained in the electronic bill is one of a one-dimensional barcode and a two-dimensional barcode”, is anticipated by Wang.

Regarding claim 8, Step B is contingent upon a condition which is not satisfied. Thus, the claim, including the limitation “wherein step B) includes: sending the credit-issuance instruction to the blockchain system, in order for the blockchain system to generate, in response to receiving the credit-issuance instruction, the first transaction record further indicating a currency type of the K number of time credits added to the first user account”, is anticipated by Wang.

Regarding claim 9, Steps I-L are contingent upon conditions which are not satisfied.  Thus, the claims are anticipated by Wang, including the limitations:
I) when reciving, from the first user-end device, an exchange request that contains a value Y, a currency type C1 and the first user identifier, generating an inquiry request that contains thfirst user account based on the exchange request; J) after step I), sending the inquiry requestfirst user account and to send the balance information to the application server, the balance information including a base time point and a currency type of each time credit in the first user account, the base time point of each time credit being related to an expiration time point of the time credit; K) after receiving the balance information from the blockchain system, determining, based on the balance information, whether a number of those of the time credits in the first user account, the currency type of each of which is the currency type C1 and the expiration time point of each of which is not before a current time point, is not less than the value Y; and L)when it is determined that the number of those of the time credits in the first user account is not less than the value Y, calculating a value Z based on the value Y and an exchange rate from the currency type C1 to another currency type C2, generating an electronic bill that corresponds to the first user identifier and that contains an identification code related to payment of the electronic bill, generating an exchange instruction containing the value Y, the currency type C1, the first user account, and an administrator account associated with the blockchain system, sending the electronic bill thus generated to the first user-end device, -8- 116601731.1Appin No. 16/699,275 Amdt date February 8, 2022 Reply to Office action of September 8, 2021 sending the exchange instruction thus generated to the blockchain system, in order for the blockchain system to generate, in response to receiving the exchange instruction, a fourth transaction record in the blockchain, the fourth transaction record indicating that Y number of time credits of the currency type C1 have been moved from the first user account to the administrator account, and when a payment notification corresponding to the electronic bill is received by the application server, sending a confirmed exchange instruction containing the first user account, the another currency type C2 and the value Z to the blockchain system, in order for the blockchain system to generate, in response to receiving the confirmed exchange instruction, a fifth transaction record in the blockchain, the fifth transaction record indicating that Z number of time credits of the another currency type C2 have been added to the first user account, the Z number of time credits having a base time point corresponding to a time point when the fifth transaction record is generated.

Regarding claim 10, Step F is contingent upon a condition which is not satisfied.  Thus, the claim, including the limitation “wherein the identification code contained in the electronic bill is one of a one-dimensional barcode and a two-dimensional barcode”, is anticipated by Wang.

Regarding claim 11, Wang discloses the application server being further in communication with a second user-end device that is accessible by a second user, the plural user identifiers further including a second user identifier that corresponds to the second user, the plural user accounts further including a second user account that corresponds to the second user identifier (see para. 0009, 0014-0016, 0020).
Steps I-M are contingent upon conditions which are not satisfied.  Thus, the claims are anticipated by Wang, including the limitations:
I) when receiving, from the first user-end device, a trade request that contains a value M, the first user identifier and the second user identifier,-9- Reply to Office action of September 8, 2021 trade request thus received, generating an inquiry request that contains the first user account based on the trade request; J) after step I), sending the inquiry request to the blockchain system, in order for the blockchain system to generate, in response to receiving the inquiry request, balance information based on all transaction records in the blockchain that are associated with the first user account and to send the balance information to the application server, the balance information including a base time point of each time credit in the first user account, the base time point of each time credit being related to an expiration time point of the time credit; K) after receiving the balance information from the blockchain system, determining, based on the balance information, whether a number of those of time credits in the first user account, the expiration time point of each of which is not before a current time point, is not less than the value M; L) when it is determined that the number of those of the time credits in the first user account is not less than the value M, generating a trade instruction containing the value M, the first user account and the second user account; and M) after step L), sending the trade instruction thus generated to the blockchain system, in order for the blockchain system to generate, in response to receiving the trade instruction, a fourth transaction record in the blockchain, the fourth transaction record indicating that M number of time credits have been moved from the first user account to the second user account.

Regarding claim 12, Step M is contingent upon a condition which is not satisfied.  Thus, the claim, including the limitation “ wherein step M) includes sending the trade instructionfourth transaction record including a first record that indicates that M number ofReply to Office action of September 8, 2021 time credits have been removed from the first user account, and a second record that indicates that M number of time credits, each of which has a base time point corresponding to a time point when the blockchain system receives the trade instruction, have been added to the second user account”, is anticipated by Wang.

Regarding claim 13, Step B is contingent upon a condition which is not satisfied.  Thus, the claim, including the limitation “wherein step B) includes: sending the credit-issuance instruction to the blockchain system, in order for the blockchain system to generate, in response to receiving the credit-issuance instruction, the first transaction record further indicating a currency type of the K number of time credits added to the first user account”, is anticipated by Wang.

Regarding claim 14, Steps I-L are contingent upon conditions which are not satisfied.  Thus, the claims are anticipated by Wang, including the limitations:
L) when receiving, from the first user-end device, an exchange request that contains a value Y, a currency type C1 and the first user identifier, generating an inquiry request that contains the first user account based on the exchange request; J) after step I), sending the inquiry request to the blockchain system, in order for the blockchain system to generate, in response to receiving the inquiry request, balance information based on all transaction records in the blockchain that are associated with the first user account and to send the balance information to the application server, the balance information including a base time point and a currency type of each time credit in the first user account, the base time point of each time credit being related to an expiration time point of the time credit; K) after receiving the balance information from the blockchain system, determining, based on the balance information, whether a number of those of the time credits in the first user account, the currency type of each of which is the currency type C1 and the expiration time point of each of which is not before a current time point, is not less than the value Y; and -11- 116601731.1Appin No. 16/699,275 Amdt date February 8, 2022 Reply to Office action of September 8, 2021 L) when it is determined that the number of those of the time credits in the first user account is not less than the value Y, calculating a value Z based on the value Y and an exchange rate from the currency type C1 to another currency type C2, generating an electronic bill that corresponds to the first user identifier and that contains an identification code related to payment of the electronic bill, generating an exchange instruction containing the value Y, the currency type C1, the first user account, and an administrator account associated with the blockchain system, sending the electronic bill thus generated to the first user-end device, sending the exchange instruction thus generated to the blockchain system, in order for the blockchain system to generate, in response to receiving the exchange instruction, a fourth transaction record in the blockchain, the fourth transaction record indicating that Y number of time credits of the currency type C1 have been moved from the first user account to the administrator account, and when a payment notification corresponding to the electronic bill is received by the application server, sending a confirmed exchange instruction containing the first user account, the another currency type C2 and the value Z to the blockchain system, in order for the blockchain system to generate, in response to receiving the confirmed exchange instruction, a fifth transaction record in the blockchain, the fifth transaction record indicating that Z number of time credits of the another currency type C2 have been added to the first user account, the Z number of time credits having a base time point corresponding to a time point when the fifth transaction record is generated.

Regarding claim 15, Step L is contingent upon a condition which is not satisfied.  Thus, the claim, including the limitation “wherein the identification code contained in the electronic bill is one of a one-dimensional barcode and a two-dimensional barcode”, is anticipated by Wang.

Regarding claim 16, Wang discloses the application server being further in communication with a second user-end device that is accessible by a second user, the plural user identifiers further including a second user identifier that corresponds to the second user, the plural user accounts further including a second user account that corresponds to the second user identifier (see para. 0009, 0014-0016, 0020).
Steps I-M are contingent upon conditions which are not satisfied.  Thus, the claims are anticipated by Wang, including the limitations:
L) when receiving, from the first user-end device, a trade request that contains a value M, the first user identifier and the second user identifier, generating an inquiry request that contains the first user account based on the trade request; J) after step I), sending the inquiry request to the blockchain system, in order for the blockchain system to generate, in response to receiving the inquiry request, balance information based on all transaction records in the blockchain that are associated with the first user account and to send the balance information to the application server, the balance information including a base time point of each time credit in the first user account, the base time point of each time credit being related to an expiration time point of the time credit; K) after receiving the balance information from the blockchain system, determining, based on the balance information, whether a number of those of time credits in the first user account, the expiration time point of each of which is not before a current time point, is not less than the value M; L) when it is determined that the number of those of the time credits in the first user account is not less than the value M, generating a trade instruction containing the value M, the first user account and the second user account; and M) after step L), sending the trade instruction to the blockchain system, in order for the blockchain system to generate, in response to receiving the trade instruction, a fourth transaction record in the blockchain, the fourth transaction record indicating that M number of time credits have been moved from the first user account to the second user account.

Regarding claim 17, Step M is contingent upon a condition which is not satisfied.  Thus, the claim, including the limitation “sending the trade instruction to the blockchain system, in order for the blockchain system to generate, in response to receiving the trade instruction, the fourth transaction record including a first record that indicates that M number of time credits have been removed from the first user account, and a second record that indicates that M number of time credits, each of which has a base time point corresponding to a time point when the blockchain system receives the trade instruction, have been added to the second user account”, is anticipated by Wang.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692